UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4428


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN CARLOS LOPEZ PRECIADO, a/k/a Juan Carlos, a/k/a Luis
Acevedo Gutierrez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:10-cr-00332-TDS-11)


Submitted:   December 13, 2011            Decided:   January 5, 2012


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS, & PITT, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Sandra   J.   Hairston,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Carlos Lopez Preciado pled guilty pursuant to a

written plea agreement to one count of conspiracy to distribute

in excess of five kilograms of cocaine in violation of 21 U.S.C.

§§ 846,    841(b)(1)(A)      (West    1999     &    West       Supp.    2011)       and    was

sentenced    to    the    mandatory    minimum        sentence         of    120     months’

imprisonment.       Preciado argues that the district court erred by

not applying the safety valve provision of 18 U.S.C. § 3553(f)

(2006).

            “The    safety    valve    permits        shorter      sentences            for   a

first-time offender who would otherwise face a mandatory minimum

[sentence].”       United States v. Fletcher, 74 F.3d 49, 56 (4th

Cir.   1996).       A    district    court’s       determination            of    whether     a

defendant has satisfied the safety valve criteria is a question

of fact reviewed for clear error.                  United States v. Wilson, 114

F.3d 429, 432 (4th Cir. 1997).                 This deferential standard of

review permits reversal only if this court is “‘left with the

definite    and      firm    conviction        that        a     mistake          has     been

committed.’”       United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. City of Bessemer City, 470 U.S.

564, 573 (1985)).

            To qualify for the safety valve reduction, a defendant

must establish the existence of five prerequisites.                              Relevant to

this appeal, the fifth requirement of the safety valve provision

                                         2
requires a defendant to truthfully provide the Government with

all the information and evidence he has concerning the offense.

§ 3553(f)(5),      U.S.   Sentencing    Guidelines    Manual    §    5C1.2(a)(5)

(2010).       Defendants     must     “demonstrate,    through       affirmative

conduct, that they have supplied truthful information to the

Government.”        United States v. Ivester, 75 F.3d 182, 185 (4th

Cir. 1996).        The burden is on the defendant to prove that this

requirement has been met. United States v. Beltran-Ortiz, 91

F.3d 665, 669 (4th Cir. 1996).

            Preciado did not testify at the sentencing hearing nor

did   he   offer    any   witnesses    on   his   behalf.      The   Government

presented evidence that Preciado did not disclose relevant facts

related to the conspiracy.          Our review of the record leads us to

conclude that the district court’s finding that Preciado did not

qualify for the safety valve provision is not clearly erroneous.

We therefore affirm the judgment of the district court.                      We

dispense    with     oral   argument     because     the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3